Citation Nr: 1242212	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  09-21 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin condition, other than dermatophytosis of bilateral toenails, to include as due to Agent Orange exposure.

2.  Entitlement to a higher initial evaluation for diabetes mellitus, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney at Law


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active military service from October 1965 to August 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2003, September 2007, and February 2010, rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

In January 2007, the Board denied the claim for service connection for a skin condition; however, in a July 24, 2008, order, the United States Court of Veterans Appeals remanded that decision back to the Board for development consistent with a Joint Motion for Remand.  In January 2009 the Board remanded the claim for additional development.  A rating decision in June 2009 granted service connection for dermatophytosis of bilateral toenails.  However, as the record shows that the Veteran may have other skin disorders affecting different areas of the Veteran's body for which service connection may be warranted, and as the Veteran continued his appeal for service connection for a skin disorder, other than dermatophytosis of bilateral toenails, to include as due to Agent Orange exposure, the issue has been recharacterized as noted on the title page of this decision.  

The claim for entitlement to service connection for a skin condition, other than dermatophytosis of bilateral toenails, and the claim for entitlement to a TDIU, addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

Throughout the period on appeal the evidence shows that the Veteran's diabetes mellitus requires oral medication and dietary restrictions, but it does not require regulation of activities.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R § 4.119, Diagnostic Code 7913 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's diabetes mellitus has been rated under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).  A rating of 20 percent is assigned for diabetes mellitus requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  A rating of 40 percent is assigned when the disability requires insulin, restricted diet, and regulation of activities.  A rating of 60 percent is assigned when the diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A rating of 100 percent is assigned if the disorder requires more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring three hospitalizations a year or weekly visits to a diabetic provider, plus either progressive loss of weight and strength or signs that would be compensable if separately rated.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

The phrase regulation of activities means avoidance of strenuous occupational and recreational activities.  In order to demonstrate a regulation of activities, medical evidence is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2012).

Complications of diabetes are rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are deemed part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1) (2012).  

The Veteran essentially contends that the rating assigned for his diabetes mellitus does not accurately compensate the severity of this disability.  

A private treatment record in April 2007, contained a diagnosis of diabetes mellitus.  He was prescribed oral medication.  On VA examination in August 2007, it was noted that the Veteran treated his diabetes mellitus with daily oral medication.  The Veteran denied ketaocidosis or hypoglycemic reactions.  The Veteran also denied a history of hospitalizations for the condition.  He reported eating a diet low in carbohydrates and seeing his health care provider once a month.  The Veteran denied restricted physical activities.  The examiner diagnosed diabetes mellitus type II, well controlled with current regimen.  In January 2009, the Veteran's diabetes mellitus was noted to be poorly controlled due to a sinus infection.  

On VA examination in January 2010, the Veteran reported taking oral medication for his diabetes mellitus and monitoring his glucose levels at home, which ranged from 100 to 130.  The Veteran saw his health care provider every 3 months for routine follow up examination.  He followed a low carbohydrate diet and avoided sweets.  His weight was stable.  The Veteran denied ketaocidosis or hypoglycemic reactions requiring hospitalizations, or restricted physical activities.  He did not partake in structured exercise.  Eye examination in 2009 was negative for diabetic retinopathy.  The diagnoses were diabetes mellitus type II, well controlled with current regimen, and peripheral neuropathy of the lower extremities.  The diabetes mellitus had no impact on the Veteran's activities of daily living, transfer or ambulation.  Similarly, the condition did not affect the Veteran occupationally.  The examiner noted no restriction or regulation due to the Veteran's diabetes mellitus.  

On VA examination in January 2011, the Veteran reported that his home fasting glucose levels ranged from 90's to 125.  He related episodes hypoglycemia occurring once or twice a month, for which he would take orange juice or eat a piece of candy.  The Veteran denied diabetic keatoacidosis or a history of hospitalizations for diabetes mellitus.  Treatment for diabetes consisted or daily oral medication and a restricted diet, with good response.  No restriction or regulation of activities to control his diabetes was noted.  The Veteran saw his health care provider every 6 months for routine follow up examination.  The diagnosis was diabetes mellitus type II.  Although the Veteran reported decreased energy performing activities of daily living, the examiner found that the Veteran's diabetes mellitus was not productive of occupational impairment.   

Accordingly, the Board finds that the evidence shows diabetes mellitus requiring oral medication and a restricted diet.  However, the Board finds that the evidence does not demonstrate that his diabetes has required regulation of activities.  There is no evidence in the clinical treatment notes consistent with regulation of activities due to diabetes.  Moreover, on VA examinations in August 2007 and January 2010, the Veteran denied being instructed to regulate or restrict activity.  Additionally, there is no evidence of episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider.  Since there is no medical evidence of regulation of activities, the Board finds that the criteria for the next higher rating have not been met.  38 C.F.R. § 4.119, Diagnostic Code 7913(2012).

To the extent that Veteran complained of symptoms associated with the lower extremities, the Board notes that in a rating decision in July 2009, the RO separately rated the complications of diabetes mellitus of peripheral neuropathy of the lower extremities, and the Veteran has not disagreed with the ratings assigned.  The Board notes that the rating of the same disability under various diagnoses is to be avoided.  The rating of the same manifestation under different diagnoses, a practice known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2012).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994).

In sum, the Board finds that the claim for a rating in excess of 20 percent for diabetes mellitus must be denied.  The preponderance of the evidence is against the Veteran's claim, and that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although the Board is precluded by regulation from assigning an extraschedular rating in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for consideration of an extraschedular rating.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  That is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  38 C.F.R. § 3.321(b)(1) (2012).

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate; and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria for the Veteran's service-connected diabetes mellitus reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms, which have not been shown.  The Veteran's disability requires medication and a restricted diet, which is contemplated by the schedular criteria.  Higher evaluations contemplate regulation of activities, episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization or regular visits to a diabetic care provider, loss of weight and strength, or complications that would be compensable if separately evaluated, manifestations not currently shown.  The evidence, including the Veteran's statements, does not indicate that the Veteran's manifestations are not contemplated by the schedular criteria.  The Board finds that the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is adequate.  Consequently, the Board finds that referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) (2012).

Duty to notify and to assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2006, July 2007, and July 2009.  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, once service connection was granted there was no further duty to notify.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the September 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim, which are adequate as they were based on a review of the claims folder, examinations, and as sufficient information was provided such that the Board can render an informed determination.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating higher than 20 percent for diabetes mellitus is denied.  



REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran contends that his skin condition is related to service or is the result of Agent Orange exposure in service.  The Board notes that the Veteran's service records reflect his service in the Republic of Vietnam.  Thus, the Veteran is presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's service treatment records show no complaints, findings or diagnosis of a skin disorder.  His separation examination in August 1967 noted that his skin was evaluated as clinically normal and on contemporaneous self-report the Veteran indicated that he did not have any skin diseases. 

After service, treatment records initially documented a skin condition in March 1989.  At that time, the Veteran was evaluated and treated by a private physician for condyloma acuminata.  Subsequent VA and private treatment records show multiple complaints of a skin rash affecting different areas of his body, to include the torso, and the upper and lower extremities.  The rash was noted as chronic and recurrent, 1 to 3 times a year.  Treatment consisted of antifungal medication, as well as steroid creams and tablets.  The records reflect multiple diagnoses pertaining to the Veteran's skin, to include herpes simplex, allergic contact dermatitis, dermatitis, erythema, keratoacanthoma of the lower lip and actinic keratosis.  A June 2006 VA orthopedic record noted that the Veteran had skin changes in the left forearm, left thenar thumb palm crease and some skin rash present in the right forearm.  The clinician also noted that the Veteran developed a rash on the chest as well as groin area, which the Veteran associated to Agent Orange.  

On VA examination in March 2009, the examiner found no evidence of skin lesion around chest wall, arms, or groin area.  As no pathology was found on examination, neither a diagnosis, or an opinion regarding the etiology of the Veteran's skin condition, as documented in the VA treatment records, other than dermatophytosis of bilateral toenails, was rendered. 

An October 2009 VA treatment record shows that the Veteran was treated for a recurrent skin rash which reportedly had onset in the 1980's, after the Veteran was exposed to herbicides in service.  Physical examination revealed papular open skin lesions, dermatitis, and erythema, on the arms, axillary regions, back, and legs.  An August 2010 VA clinical treatment note documented continued treatment for a chronic recurrent rash affecting the face, neck, arms, chest and legs.  

The Veteran asserts that the disorder comes and goes, and some skin disorders by their very nature wax and wane, so they are sometimes visibly evident whereas at other times are not.  It therefore has been held that an examination of a skin disorder, if possible, should be during an active (not inactive) stage of the disease because of its cyclical manifestations.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (requiring adequate tinea pedis examination during active stage of the disorder). 

The Veteran therefore needs to be re-examined concerning this claimed condition and, preferably, during a time when his associated symptoms are apparent.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  And see Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (indicating an opinion is considered adequate when it is based on consideration of an appellant's medical history and examinations and describes the disability in sufficient detail so the Board's evaluation of the claimed disability is a fully informed one).

Regarding TDIU benefits, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2012).  In considering such a claim, a determination must be made as to whether the service-connected disability(ies) is(are) sufficient to produce unemployability provided that the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent.  38 C.F.R. § 3.341 (2012).  See also 38 C.F.R. § 4.16(a) (2012) (a total disability rating can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of ser-vice-connected disability provided that the scheduler rating is less than total).

As the above regulations stipulate, the initial threshold to entitlement to a TDIU is a less than total schedular rating for one or more service connected disabilities.  Indeed, a claim for TDIU is effectively rendered moot by the assignment of a 100 percent schedular rating, which represents the greater of the two benefits.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

In this case, the RO, in a September 2011 rating action, has granted a 100 percent schedular rating for posttraumatic stress disorder, effective January 21, 2011.    Nevertheless, the Board recognizes that the Veteran's TDIU claim precedes his 100 percent disability rating.  Hence, the issue of entitlement to TDIU remains on appeal for the period or periods when he has not been assigned a total schedular rating. 

Furthermore, the resolution of his pending claim for service connection for a skin condition, other than dermatophytosis of bilateral toenails, could materially impact the claim for a TDIU rating for the period or periods when a total schedular rating has not been assigned.  As such, the Board finds that the Veteran's TDIU claim is inextricably intertwined with his service connection claim and must be deferred pending the disposition of that claim.  Harris v Derwinski, 1 Vet. App. 80 (1991).  

Finally, as the Veteran receives medical care through VA, treatment records dating from September 2010 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records dated since September 2010. 

2.  Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of his skin condition, other than dermatophytosis of bilateral toenails, if possible during a period of time when the Veteran experiences the symptoms.  If such is not possible, an explanation should be provided in the examination report.  

The examiner should review the claims file and should note that review in the report.  Opinions should be provided based upon a thorough review of the service treatment records, medical evidence of record, and sound medical principles.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  The examiner should provide the following opinions: 

(a) Identify any current skin condition, other than dermatophytosis of bilateral toenails.

(b) Is it at least as likely as not (50 percent or greater probability) that any skin condition-other than dermatophytosis of bilateral toenails-and including various forms of dermatitis which have been diagnosed by VA clinicians, had its onset in service, or is otherwise related to the Veteran's period of active service, to include exposure to Agent Orange?  The examiner must consider lay statements regarding in-service and post-service symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


